Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,383,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to a mutual stimulation device and method having first and second openings on a front face having first and second channels that extend into the body along longitudinal axes where the axes tend toward each other in the body and the channels partly merge to form a chamber.  The pending claims are merely broader than the patented claims and once a patent has been received for a “species” of a more specific embodiment one is not entitled to a patent for a “generic” or broader invention since the more specific “anticipates” the broader.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamin (10,258,537).
Lamin discloses a mutual stimulation device having a body (106) having first and second openings (114, 118) on a front face (see Figure 3), first and second channels extending from the openings into the body having longitudinal axes, where the axes tend towards each other and partially merge to form a chamber (see Figures 1-2).
As can be seen in the Figures the device is used by two people at the same time and as the penis are inserted far enough the two would converge in the chamber and touch, thereby performing the claimed method. Also as can be seen there is a “barrier” or space between the openings that would separate the two and the device is generally a “block shape” (see Figure 2) which has generally flat surfaces positioned around the openings relative to the users.  
With regard to claim 8, as shown in Figures 1-2 the device is one piece.
With regard to claim 14, the device includes a third opening (110) at the second end (see column 3, lines 61-62, removable plug allow for a third opening).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamin.
Lamin discloses the claimed device except for specifically teaching that the angle formed between the longitudinal axis' is between 5 and 15 degrees. While Lamin does show the openings and channels having an angle (Figures 1-2), Lamin does not specify the angle, however the courts have shown that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 11(A)). Therefore to discover the optimum angle between the two openings and/or channels would have been obvious to one skilled in the art.

Claims 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamin in view of Nan (8,157,723).
Lamin discloses the claimed device except for teaching an outer sleeve which is made from a more rigid material.  
Nan discloses a similar device that has a body with two openings having two channels the extend into the body and merge together to form a chamber.  The device includes a body (4) that has an outer sleeve (13) (column 3, lines 47-49 and lines 64-65) which 
Therefore a modification of Lamin to include an outer sleeve and an inner textured surface would have been obvious to one skilled in the art in view of Nan which teaches that such elements are well known in the art.  

Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamin in view of Wright, Jr. (9,486,388).

Lamin discloses the claimed device made from a flexible composition, but does not specifically teach the material being silicone. Wright, Jr. discloses a similar sexual stimulation device and teaches (column 1, lines 50-57) that it is well known to use silicone in such devices. Therefore a modification of Lamin such that silicone is used as the flexible composition would have been obvious to one skilled in the art in view of the teachings of Wright, Jr. which teaches that it is well known to make such devices from silicone.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791